Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Kulbaski (Reg. No.: 34,648) on 04/06/2021.

The application has been amended as follows: 

1.  (Currently Amended) A communication terminal, the communication terminal being one of a plurality of communication terminals each of which receives a request for a communication start from a source terminal, the communication terminal comprising:
a memory configured to store identification information of the source terminal in response to the request for the communication start;
an interface configured to:
respond by transmitting a response back to the source terminal to the request for the communication start to the plurality of communication terminals; and

subsequent request for communication being transmitted from the source terminal when the source terminal selects the communication terminal from the plurality of communication terminals each of which responds to the request for the communication start; and
circuitry configured to determine whether to respond to the subsequent request for [[the]] communication according to a result of comparison between identification information of the source terminal that sends the subsequent request for communication and the identification information stored in the memory.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the prior art references do not disclose "to store identification information of the source terminal in response to the request for the communication start" and "to determine whether to respond to the subsequent request for communication according to a result of comparison between identification information of the source terminal that sends the subsequent request for communication establishment and the identification information stored in the memory."

For example, U.S. Patent Application Publication 2009/0015659 A1 to Choi (hereinafter Choi) discloses a method and a system are provided for moderating multiparty video/audio conferencing. A moderator can moderator can initiate or 

U.S. Patent Application Publication 2016/0057391 A1 to BLOCK et al. (hereinafter BLOCK) discusses a technology disclosed relates to pre-registering live streaming sources as pseudo-participants to optionally include in a video conference and causing the live streaming source represented by the pseudo-participant to be streamed to participants in the video conference without relay from one participant to another participant.  The technology disclosed also relates to solving the technical problem of controlling a video conferencing interface during a video conference by allowing attendees of a video conference to configure a video interface template that includes areas to display participants and pseudo-participants live streaming sources. But BLOCK does not disclose the identified limitations.

U.S. Patent Application Publication 2016/0042226 A1 to Cunico et al. (hereinafter Cunico) discloses an approach to determine a sentiment of an attendee of a video conference, the computer receives a video of an attendee of a video conference and, then, determines, based, at least in part, on the video of the attendee, a first sentiment of the attendee.  Furthermore, in the approach the computer receives an indication of an attendee activity on a first application and determines, based, in part, on the attendee activity whether the first sentiment of the attendee is related to the video conference. Particularly, Cunico discloses analysis database 165 on server 120 “stores sentiment analysis of a video conference attendee by, for example, one or more of the following 

U.S. Patent Application Publication 2013/0191287 A1 to Gainer et al. (hereinafter Gainer) discusses a videoconference access facility is described that allows people to obtain services and engage in financial transactions via a face-to-face video conference with a remote moderator. Gainer further discloses the system is capable of capturing an image of the user's face and transmitting the image to the remote moderator; reading identifying information from an identification document at the videoconferencing access facility and transmitting the identifying information to the remote moderator; comparing the image of the user's face to a stored image associated with the identifying information to confirm the user's identity (see [0109]-[0111]). However, Gainer does not disclose the identified limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.